ORDER
The Disciplinary Review Board having filed a report with the Court recommending that JAY M. GROSSMAN of FAIR LAWN, who was admitted to the bar of this State in 1986, be publicly disciplined for violations of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC L2(a) (failure to abide by decisions of client), RPC 1.8 (lack of diligence), RPC 1.4 (failure to communicate), RPC 3.3(a)(1) (false statement of fact to a tribunal), RPC 4.1(a)(1) (false statement of material facts to a third person), and RPC 8.4(a), (b), (c) and (d) (violation of the Rules of Professional Conduct, commission of a criminal act, conduct involving dishonesty, fraud, deceit or misrepresentation, and conduct prejudicial to the administration of justice);
And respondent having admitted the ethical violations charged;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and JAY M. GROSSMAN of FAIR LAWN, is suspended from the practice of law for a period of three years, effective immediately, and until further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
*91ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that this Order be published in two consecutive issues of the New Jersey Law Journal and the New Jersey Lawyer and that the Office of Attorney Ethics cause this Order to be published in a newspaper of general circulation in Bergen County on two consecutive days.